DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/27/2021 has been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 5, 10, 11, and 14-20 have been amended. Claims 1, 5 and 14 are the independent claims. This FINAL Office Action is in response to the “Amendments and Remarks” received on 1/27/2021.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 1/27/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections for Claims 5-13 under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
With respect to the claim rejections of Claim 1-4 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  	
Applicant remarks “As noted above, and to the extent the Office alleges that a determination of whether "the commands agree with each other" describes "internal data," as claim 1 recites, Applicant submits that such a determination does not disclose, teach or suggest at least "determining, at the primary computing device, vehicle state data, the vehicle state data comprising one or more of a current position, a current velocity, a plurality of previous positions, or a plurality of previous velocities," and "determining, at the primary computing device and based at least in part on the vehicle state data and the first trajectory, first internal data," as claim 1 recites. See Golov, Figure 7, element #183; Figure 7, element #207” and the Office respectfully disagrees.
It remains the Office’s stance that even in light of the remarks, that the cited prior art of Golov, continues to render obvious the claimed subject matter as currently 
The Office is going to map out the prior arts data structures, and how the Office is interpreting this system and process, as compared to the claimed subject matter. Golov, discloses redundant controllers, as can be seen in Figure 7. Golov also discloses “sensors (e.g., cameras and radars) can be installed on a vehicle to detect the conditions of the surroundings of the vehicle” which the Office is determining as “vehicle state data” or, the surroundings. The vehicle is traveling on an initial path, or trajectory “first trajectory”, and then has a second trajectory “Safe-mode” when an error is calculated in Figure 7, thus a “second trajectory”. From the “first trajectory”, and the “state data”, the vehicle “generate control signals or commands for the autonomous adjustments of the direction and/or speed of the vehicle”, where the “first trajectory” is adjusted based on the “state data”. Next, in Figure 7, of Golov, these “Commands” or “control signals” are compared, where “internal data” is created, which is the comparison data, based on the control signals which are based on the first trajectory and the state data. From this comparison data, more data is created about being the commands and control signals being the same, different, voting… and then either of the compared control signal or compared commands (control data) is determined, whether it be to “forward a command” to the vehicle, which includes steering and acceleration, 
Applicant further remarks “Applicant submits that the system of Golov does not disclose, teach, or suggest the features of claim 1 in any form, and so it is not a mere design choice, as alleged by the Office, for one device of Golov to perform a function rather than another device. By way of example and without limitation, Applicant submits that the claimed features provide advantages in the context of "redundant computing architecture associated with transitioning between state-based control algorithms" (Applicant's Specification, para. [0018]), which is different that the disclosure in Golov of "determin[ing] [] reliability of vehicle control commands using a voting mechanism" (Golov, Title) and the Office respectful disagrees.
It remains the Office’s stance that there is a design choice within the claimed subject matter. Even though the titles of the claimed subject matter and the cited prior art are different, and even both solve some of the same and different problems, there is a clear design choice that the Office cited.
Golov does not specifically state that the secondary device determines the error, rather the command controller performs this function between the redundant devices. Golov does state “The SoC (105), the command controller (107) and/or the computer system for the autonomous driving of the vehicle (101) can be implemented as one or more data processing systems” thus any configuration would have been obvious.

Applicant further argues that the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees with applicant’s arguments.
With respect to the previous claim rejections for Claims 14-20 under 35 U.S.C. § 102 and § 103, applicant has amended Claim 14 and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 14 states “determining, at the second computing device, a difference between the trajectory and  second vehicle state data, the second vehicle state data comprising at least one of a current position associated with the vehicle, a current velocity associated with the vehicle, a plurality of previous positions associated with the 
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9, 11-12, 14, 16-19 are rejected under 35 USC 103 as being unpatentable over Golov (United States Patent Publication 2019/0193747).
With respect to Claims 1 and 2: While Golov discloses “A system comprising: one or more processors” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and one or more computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“receiving, at a primary computing device, a first trajectory and a second trajectory for an autonomous vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“the first trajectory comprising a first set of positions, orientations, and velocities to traverse through an environment” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and the second trajectory comprising a second set of positions, orientations, and velocities to stop the autonomous vehicle in the environment” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“receiving, at a secondary computing device, the second trajectory” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“determining, at the primary computing device, vehicle state data, the vehicle state data comprising one or more of a current position, a current velocity, a plurality of previous positions, or a plurality of previous velocities” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];

“determining, at the primary computing device and based at least in part on the first internal data, first control data comprising at least one of first steering data or first acceleration data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“transmitting, from the primary computing device to the secondary computing device” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“one or more of the first internal data or the vehicle state data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“determining, another computing device, an error state associated with the primary computing device” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“determining, at the secondary computing device and based at least in part on the first internal data and the second trajectory, second internal data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“determining, at the secondary computing device and based at least in part on the second internal data, second control data comprising at least one of second steering data or second acceleration data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and controlling, based at least in part on the second control data and by the secondary computing device, the autonomous vehicle to follow the second trajectory” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];

Golov does not specifically state that the secondary device determines the error, rather the command controller performs this function. However, Golov does state “The SoC (105), the command controller (107) and/or the computer system for the autonomous driving of the vehicle (101) can be implemented as one or more data processing systems” thus any configuration would have been obvious.
Therefore it is the Office's stance that having the second device determine the error, without any explanation of any well-known benefit or a new and unexpected result of choosing the second device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master controller and it would have been obvious and the design choice would have produced predictable results.
Claim 3: While Golov discloses “The system of claim 2, the operations further comprising: determining, at another computing device and based at least in part on determining the capability status of the primary computing device, an active state associated with the secondary computing device, wherein controlling the autonomous vehicle by the secondary computing device is based at least in part on determining the active state associated with the secondary computing device” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
Golov does not specifically state that the secondary device determines the error, rather the command controller performs this function. However, Golov does state “The SoC (105), the command controller (107) and/or the computer system for the autonomous driving of the vehicle (101) can be implemented as one or more data processing systems” thus any configuration would have been obvious.
Therefore it is the Office's stance that having the second device determine the error, without any explanation of any well-known benefit or a new and unexpected result of choosing the second device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master 
With respect to Claim 4: While Golov discloses “The system of claim 1, the operations further comprising: determining, at the second computing device and based at least in part on the second internal data or a second error associated with the secondary computing device, to execute a third trajectory comprising an emergency stop trajectory” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8].
Golov does not specifically state that the secondary device determines the error, rather the command controller performs this function. However, Golov does state “The SoC (105), the command controller (107) and/or the computer system for the autonomous driving of the vehicle (101) can be implemented as one or more data processing systems” thus any configuration would have been obvious.
Therefore it is the Office's stance that having the second device determine the error, without any explanation of any well-known benefit or a new and unexpected result of choosing the second device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master 
With respect to Claim 5: While Golov discloses “A method comprising: receiving, at a first computing device” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“a trajectory for a vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“determining, at the first computing device, vehicle state data associated with the vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“determining, at the first computing device, based at least in part on vehicle data and at the first computing device, internal data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“determining, at the first computing device, and based at least in part on the internal data, control data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“transmitting, to a second computing device and from the first computing device, one or more of the internal data or the vehicle state data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and controlling, based at least in part on the control data, the vehicle to follow the trajectory” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
Golov does not specifically state that the first computing device determines the state and the trajectory, rather the command controller performs this function. However, Golov does state “The SoC (105), the command 
Therefore it is the Office's stance that having the first computing device determining the vehicle state and trajectory, without any explanation of any well-known benefit or a new and unexpected result of choosing the first computing device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master controller and it would have been obvious and the design choice would have produced predictable results.
With respect to Claim 6: While Golov discloses “The method of claim 5, further comprising: determining an error state associated with the first computing device, the error state indicating at least one of a malfunction, an error condition, or a fault condition” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
Golov does not specifically state that the secondary device determines the error, rather the command controller performs this function. However, Golov does state “The SoC (105), the command controller (107) and/or the computer system 
Therefore it is the Office's stance that having the second device determine the error, without any explanation of any well-known benefit or a new and unexpected result of choosing the second device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master controller and it would have been obvious and the design choice would have produced predictable results.
With respect to Claim 7: While Golov discloses “The method of claim 6, wherein controlling the vehicle is at a first time” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“the method further comprising: determining, based at least in part on determining the error state associated with the first computing device, a standby state associated with the first computing device at a second time” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and determining that the second computing device is controlling the vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];

Therefore it is the Office's stance that having the second device determine the error, without any explanation of any well-known benefit or a new and unexpected result of choosing the second device over another device is a mere design choice. Communication protocols are well known and systems communicating by with controllers either embedded or not are also known; further by differentiating the claimed subject matter by a known choice without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either a second device, first device, third device, or master controller and it would have been obvious and the design choice would have produced predictable results.
With respect to Claim 9: Golov discloses “The method of claim 5, wherein the internal data is first internal data and the control data is first control data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
“the method further comprising: determining an active state associated with the first computing device at a third time” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 

“determining, based at least in part on the second internal data, second control data; and controlling, based at least in part on the second control data, the vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8].
With respect to Claim 11: Golov discloses “The method of claim 5, wherein determining the control data comprises: determining a difference between the trajectory and the vehicle data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“determining, based at least in part on the difference and the internal data, at least one of steering data or acceleration data, wherein the control data comprises at least one of the steering data or the acceleration data” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
“and transmitting, to an actuator from the first computing device, the control data, the actuator associated with at least one of a steering system, a braking system, or a motor system of the vehicle” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8].
With respect to Claim 12: Golov discloses “The method of claim 5, wherein transmitting the internal data comprises transmitting the internal data at one of a fixed frequency or an intermittent frequency” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8].
With respect to Claims 14 and 16-19: all limitations have been examined with respect to the system in claims 1-4. The medium taught/disclosed in claims 14 and 16-.
Claima 8 and 15 is rejected under 35 USC 103 as being unpatentable over Golov (United States Patent Publication 2019/0193747) in view Maruyama et al. (United States Patent Publication 2019/0361419).
With respect to Claim 8: While Golov discloses “The method of claim 6, further comprising: transmitting, to the second computing device and from the first computing device, time data indicating at least one of an operational state or an active state of the first computing device” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8]; 
Golov does not specifically state that a time period has expired.
Maruyama, which is also multiple device control system and detects errors teaches “wherein determining the error state associated with the first computing device is based at least in part on determining that a time period associated with the time data has expired” [Maruyama, ¶ 0013, 0125, 0132 and 0169].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Maruyama into the invention of Golov to not only include using vehicle data as compared to determine controller errors as Golov discloses but to also add an attribute of time to the error calucation as taught by Maruyama with a motivation of creating a more robust system with increased realibility [Maruyama, ¶ 0016]. Additionally, the claimed invention is merely a combination of old, well known elements such as networked control device control and in the combination each 
With respect to Claim 15: all limitations have been examined with respect to the method in Claim 11. The medium taught/disclosed in claim 15 can clearly perform the method in Claim 11. Therefore claim 15 is rejected under the same rationale.
Claim 10 is rejected under 35 USC 103 as being unpatentable over Golov (United States Patent Publication 2019/0193747) in view of Zhang et at.  (United States Patent Publication 2020/0076343).
With respect to Claim 10: While Golov discloses “The method of claim 5, wherein the vehicle data comprises at least one of a current position, a current velocity, a plurality of previous positions, or a plurality of previous velocities” [Golov, Abstract, ¶ 0006, 0066 and 0083];
“and wherein determining the internal data is based at least in part on one or more of a controller” [Golov, ¶ 0004, 0035, 0100-0112 and Figures 7-8];
Golov does not specifically state that the controllers are PID controllers.
Zhang, which is also a multi controller vehicle system that compares control signals teaches  “and wherein determining the internal data is based at least in part on one or more of a proportional-integral controller or a proportional-integral-derivative controller” [Zhang, ¶ 0021 and Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang .
Claims 13 and 20 are rejected under 35 USC 103 as being unpatentable over Golov (United States Patent Publication 2019/0193747) in view of Levinson et al. (United States Patent Publication 2017/0123429).
With respect to Claim 13: Golov discloses multiple trajectories for the vehicle, Golov does not specifically state that obstacles are being avoided.
Levinson, which is also an autonomous vehicle with multiple controllers teaches “The method of claim 5, wherein the trajectory is determined by a third computing device, the trajectory determined to avoid an obstacle in an environment” [Levinson, ¶ 0056, 0059, 0067, 0090, 0117 and 0119 and Figure 28].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 20: all limitations have been examined with respect to the method in Claim 13. The medium taught/disclosed in claim 20 can clearly perform the method in Claim 13. Therefore claim 20 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669